Case: 16-51400      Document: 00514129912         Page: 1    Date Filed: 08/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                    No. 16-51400
                                                                                      Fif h Circuit

                                                                                    FILED
                                  Summary Calendar                            August 24, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAIME ENRIQUE MARTINEZ-ALEMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:16-CR-37-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jaime Enrique Martinez-Aleman is serving a 121-month sentence after
he conditionally pleaded guilty to possessing intending to distribute 50 grams
or more of methamphetamine and 50 grams or more but less than five
kilograms of cocaine. Border patrol agents found the drugs in the engine of
Martinez-Aleman’s truck after an agent stopped him during a roving border



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51400    Document: 00514129912     Page: 2   Date Filed: 08/24/2017


                                 No. 16-51400

patrol. Martinez-Aleman argues that the district court erred in denying his
motion to suppress this evidence, contending that the agent who stopped his
truck lacked reasonable suspicion that it was involved in illegal activity. We
review de novo the court’s decision to deny the motion, viewing the evidence in
the light most favorable to the Government, the prevailing party. See United
States v. Cervantes, 797 F.3d 326, 328 (5th Cir. 2015).
      In light of the applicable factors, the totality of the circumstances
supports the finding that the agent had reasonable suspicion to stop Martinez-
Aleman’s truck. See United States v. Brignoni-Ponce, 422 U.S. 873, 884-85
(1975); Cervantes, 797 F.3d at 329. The agent had been told that Martinez-
Aleman’s truck had recently crossed the border into the United States, and
proximity to the border is “[o]ne of the vital elements in the reasonable
suspicion test.” United States v. Jacquinot, 258 F.3d 423, 428 (5th Cir. 2001).
Though Martinez-Aleman contends that the fact that the truck had passed
through the border and a checkpoint without arousing suspicion cuts against
a finding of reasonable suspicion, he offers no support for this proposition. In
any event, the testimony at the suppression hearing reflected that it is common
for agents to seize contraband from vehicles that have successfully passed
through a port of entry and checkpoints and that it was not uncommon for drug
sniffing dogs at checkpoints to miss drugs secreted in vehicles.
      Testimony at the hearing also established that Highway 67, where the
agent encountered Martinez-Aleman, is a drug and alien smuggling route and
that there had been an uptick in illegal activity on this road in recent years.
Indeed, we have characterized that portion of Highway 67 as a “notorious
smuggling route,” noting its “notorious and isolated character.” United States
v. Gonzalez, 190 F.3d 668, 672 (5th Cir. 1999) (internal quotation marks and
citation omitted).   Furthermore, the experience of the agents, which was



                                       2
    Case: 16-51400     Document: 00514129912      Page: 3    Date Filed: 08/24/2017


                                  No. 16-51400

extensive, is entitled to “significant weight.” United States v. Ramirez, 839
F.3d 437, 440 (5th Cir. 2016).
      Martinez-Aleman’s unusual driving behavior further supports the
legality of the stop. See Cervantes, 797 F.3d at 329. When an agent first
encountered Martinez-Aleman, he was driving approximately 20 to 30 miles
per hour below the speed limit, which was suspicious. See United States v.
Samaguey, 180 F.3d 195, 199 (5th Cir. 1999). After the agent began following
Martinez-Aleman, his behavior suggested that he was trying to evade the
agent. Martinez-Aleman pulled off the road into an obviously abandoned gas
station. Immediately after the agent passed the gas station, Martinez-Aleman
pulled away at a great enough speed that the agent had to accelerate quickly
to keep up with him after the agent circled the block. Later, Martinez-Aleman
made another evasive turn. Obvious attempts to evade agents can contribute
to reasonable suspicion supporting a stop. Brignoni-Ponce, 422 U.S. at 885.
      Given the totality of the circumstances, there was reasonable suspicion
for the stop, and the district court did not err in denying the motion to suppress.
See Cervantes, 797 F.3d 326, 328-29.         Though some of Martinez-Aleman’s
actions were arguably consistent with innocent conduct, “[a] determination
that reasonable suspicion exists . . . need not rule out the possibility of innocent
conduct.” United States v. Arvizu, 534 U.S. 266, 277 (2002).
      The written judgment correctly states that Martinez-Aleman pleaded
guilty to counts one and two in the indictment; however, it identifies only the
offense in count one and omits the second count involving cocaine. The case is
therefore remanded for the limited purpose of correcting the clerical error in
the judgment pursuant to Federal Rule of Criminal Procedure 36. See United
States v. Johnson, 588 F.2d 961, 964 (5th Cir. 1979).
      AFFIRMED; REMANDED FOR CORRECTION OF JUDGMENT.



                                         3